3000 Two Logan Square Eighteenth and Arch Streets Philadelphia, PA 19103-2799 Fax 215.981.4750 John M. Ford direct dial: 215.981.4009 direct fax: 215.981.4750 fordjm@pepperlaw.com October 21, 2016 Via EDGAR Correspondence Division of Investment Management Office of Disclosure and Review U.S. Securities and Exchange Commission treet NE Washington, DC 20549 Attn: Megan F. Miller, SEC Accountant Re: Oak Associates Funds File Nos. 333-42115 and 811-08549 Dear Ms. Miller: On behalf of Oak Associates Funds (the “Trust”), this letter is being filed with the Commission via EDGAR Correspondence to respond to oral comments provided by you on October 3, 2016, in connection with the Commission staff’s (“Staff”) review of the annual report of the Trust as of October 31, 2015 pursuant to Section 408 of the Sarbanes-Oxley Act of 2002. The Trust appreciates the opportunity to address the Staff’s comments. Set forth below are the Staff’s comments with respect to the Trust’s annual report in italicized text followed by the Trust’s response to each comment. *
